Downey,
J.—The only question in this case is, whether the defendant, in an action by a landlord or his grantee against his tenant holding over, commenced before a justice of the peace, appealed to the circuit court, and judgment *464rendered there against the defendant, can have a new trial, as a matter of right, according to section 601, p. 283, 2 G. & H.
jf. D. Alexander, for appellant.
M. Hanna, for appellee.
We are of the opinion that the section referred to does not apply to such cases, and that consequently a new trials as of right, cannot be had.
The judgment is affirmed, with costs.